DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al., US 10,750,380 (Fujishiro).
Fujishiro discloses a base station and a radio terminal used in mobile communication system. 
Regarding claim 1, Fujishiro teaches a communication method applied in a terminal, comprising: sending, when the terminal is in a radio resource control (RRC) inactive state (light connected state and suspend state, “The specific state includes a light connected state and a suspend state.” col. 6, lines 7-8), indication information to an access network device when a first timer expires (The eNB 200 allocates a predetermined identifier (resume ID) when the UE 100 transitions to the suspend state.  The UE 100 notifies the eNB 200 of the predetermined 
	Regarding claim 2, Fujishiro teaches wherein before sending, when the terminal is in the RRC inactive state, the indication information to the access network device, the method further comprises: receiving, when the terminal was in an RRC connected state, second information from a second access network device, wherein the second information instructs the terminal to enter the RRC inactive state from the RRC connected state, and the second access network device is a serving access network device for the terminal in the RRC connected state before the terminal enters the RRC inactive state; and entering, the RRC inactive state from the RRC connected state based on the second information, and starting the first timer based on the second information (the UE 100 that has received the instruction of the specific state (light connection) in a certain cell ends the specific state in response to the movement to a cell having a frequency different from a frequency to which the cell belongs. 
	Regarding claim 3, Fujishiro teaches wherein duration of the first timer is indicated by the second information. (Timer value related to state transition.  The UE 100 starts the timer when the transition to the light connected state is instructed, and maintains the light connected state while the timer is in operation.  Then, the UE 100 transitions to the RRC connected state in response to the expiration of the timer. Col. 12, lines 27-32). 
	Regarding claim 4, Fujishiro teaches when the first timer expires, the terminal is located in a wireless network area, wherein the wireless network area is a radio access network-based notification area which comprises at least one cell, and the wireless network area is an area in which, when the terminal is in the RRC inactive state, the terminal performs cell reselection without notifying a network. (The specific state may be valid only during a period in which the 
timer configured to the UE 100 is in operation.  In this case, the UE 100 stops the specific state in response to the expiration of the timer.  Alternatively, the specific state may be valid only during a period in which the UE 100 is within a predetermined frequency.  For example, the UE 100 that has received the instruction of the specific state (light connection) in a certain cell ends the specific state in response to the movement to a cell having a frequency different from a frequency to which the cell belongs. In the above-described embodiment, an example in which the predetermined area is applied only to the UE 100 in the specific state has been 

	Regarding claim 5, Fujishiro teaches wherein the indication information is used to indicate that the terminal is located in the wireless network area. (In response to recognizing the movement of the UE 100 outside the predetermined area formed by the group provided with the cells or eNBs 200, the UE 100 according to the first embodiment transmits a notification indicating the movement to the network.  The predetermined area is an area unit of a limited range rather than the tracking area.  In the first embodiment, the predetermined area is applied while the UE 100 is in the specific state.  In other words, the UE 100 enables the transmission of the notification indicating the movement only while the UE 100 is in the specific state.  Therefore, the network (in particular, the MME 300) can grasp the predetermined area in which the UE 100 in the specific state exists and can appropriately perform the paging with respect to the predetermined area in which the UE 100 exists. Col. 7, lines 4-18). 
. 

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. Applicant amended the claims to eliminate the alternative condition, and argues that Lee fails to teach all the limitations because Lee is silent about a timer. Based on the different scope of the invention newly presented with the amendment, a new reference is relied on in support of the rejection based on 35 USC 103. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.